                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WISCONSIN


ln Re:                                                          Case No. 15-22408- BEH
         DEBORAH ANN OLGUIN

                                                                Chapter 13 Bankruptcy Case
                      Debtor



               CHAPTER 13 TRUSTEE'S CERTIFICATION OF COMPLETION
                          OF PAYMENTS TO THE TRUSTEE


        The Trustee certifies that the Trustee has received all payments due to the Trustee under
the plan in this case.


        This certificate does not ensure that the court will grant a discharge and close the case, as
additional requirements apply. Debtors should consult with their bankruptcy attorney for
assistance.

       No notice of final cure under Rule 3002.1(fl will be sent in this case because there is no
claim holder that is required to receive such a notice.

         Respectfully submitted this 5th day of October 2020.




                                               Scau 0ie'rft.e
                                               Scott Lieske
                                               Chapter 13 Standing Trustee
                                               P.O. Box 510920
                                               Milwaukee, WI53203
                                               (4r4) 271-3943


cc: MILLER & MILLER (via CM/ECF only)
    DEBORAH ANN OLGUIN




15-22408 OLGUIN NOC




              Case 15-22408-beh       Doc 69      Filed 10/05/20        Page 1 of 1
